Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to teach/show an extraction line having a first end thereof fluidically connected to the inner tank and a second end thereof fluidically connected to a branch point, a consumer line, having a first end thereof fluidically connected to the branch point and a second end thereof fluidically connected to a cryogenic liquid gas consumer, to facilitate extraction of the cryogenic liquid gas by the cryogenic liquid gas consumer,  a return line, having a first end thereof fluidically connected to the branch point and a second end thereof fluidically connected to the inner tank, to facilitate return of the cryogenic liquid gas to the inner tank, a heat transmitter, arranged in the extraction line upstream of the branch point, to heat the cryogenic liquid gas extracted from the inner tank and transfer the cryogenic liquid gas to a gaseous phase, a compressor, arranged in the extraction line upstream of the branch point and downstream of the heat transmitter, to compress the gaseous cryogenic liquid gas, wherein a first flow of the compressed cryogenic liquid gas is conducted to the cryogenic liquid gas consumer via the consumer line and a second flow of the compressed cryogenic liquid gas is returned to the inner tank via the return line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747